Citation Nr: 0907710	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 2001 to June 
2005.  His awards and decorations include the Combat Action 
Ribbon.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction over the case was 
subsequently returned to the RO in Winston-Salem, North 
Carolina.

The Veteran was scheduled for a hearing before a Decision 
Review Officer in March 2008.  In February 2008, his 
representative at the time informed the RO that the Veteran 
no longer desired a hearing.  Accordingly, the hearing was 
cancelled.

The Board also notes that the Veteran perfected an appeal for 
a higher initial rating for post-traumatic stress disorder 
but informed the RO in September 2008 that he was satisfied 
with their recent decision granting an increased rating of 50 
percent for PTSD.  The Board will limit its consideration 
accordingly.


FINDING OF FACT

Chronic low back strain originated while the Veteran was 
serving on active duty.


CONCLUSION OF LAW

Chronic low back strain was incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has had chronic low back 
problems since injuring his low back in service.  

Service treatment records show that the Veteran was seen in 
April 2004 complaining of back pain since injuring his back 8 
days earlier jumping off a truck with full gear on.  At that 
time he was found to have mechanical back pain.  In a report 
of medical assessment completed in February 2007 in 
connection with his discharge from service, the Veteran 
reported a history of being treated for low back pain while 
serving in Iraq over the summer.  He also responded 
affirmatively to the question of whether he intended to seek 
VA compensation for the condition.  

The Veteran's claim for service connection for low back 
disability was received by VA in August 2005, less than two 
months following his discharge from service.  In response to 
the claim, he was afforded a VA examination in October 2005, 
four months following his discharge from service.  On that 
examination, he was found to have low back strain.  There is 
no medical evidence indicating that he injured his low back 
following service or otherwise indicating that his lumbar 
strain is unrelated to service.  

Although service treatment records do not establish the 
presence of chronic low back disability, the service 
treatment records, the Veteran's statements, and the VA 
examination report in combination establish a continuity of 
symptomatology and the presence of a chronic low back 
disability that originated during active duty.  Accordingly, 
service connection is in order for the Veteran's low back 
strain.


ORDER

Entitlement to service connection for low back disability, 
currently diagnosed as low back strain, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


